DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the amendment filed 10 February 2021 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed 10 February 2021. Claims 1-3 and 8-18 are examined. Claims 4-7 and 19-20 are cancelled.
The cancellation of claims 4, 6 and 7 render the rejections under 112(d) from the Final rejection of 10 November 2020 moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bomzer et al. (U.S. 20150240725) in view Jackson (“Optimisation Of Aero And Industrial Gas Turbine Design For The Environment"  Cranfield University, School Of Engineering, PhD Thesis, 2009).
Re claims 1 and 9, Bomzer teaches, in Figs. 1 - 2, all the claimed limitations including a gas turbine engine (20) for an aircraft comprising: an engine core (44-40-46) comprising a turbine (46), a compressor (44), and a core  shaft  (40)  connecting  the turbine (46) to the compressor (44), the engine having a core length (Figs. 1 and 2); a fan (22) located upstream of the engine core (44- 40-46), the fan (22) comprising a plurality of fan blades  (42 -  Para.  [0006]) extending from a hub (72); the turbine (46) comprises a lowest pressure turbine stage (Para. [0041]) having row of rotor blades extending radially and having a leading edge and a trailing edge (five rows shown in Fig. 1, the blades have leading edges and trailing edges) and a gearbox (48) that receives an input from the core shaft (40) and outputs drive to the fan (22) so as to drive the fan (22 -  Para. [0003] "drives the fan  section at a reduced speed") L) defined as the axial distance between: the intersection of the leading edge (66) of one of the plurality of fan blades (42) and the hub (72) and a mean radius point of the trailing edge (68) of one of the rotor blades (70) of the lowest pressure turbine stage (last stage) of the turbine (46) and a center of gravity position (62) defined as the axial distance between: the intersection of the leading edge (66) of one of the plurality of the fan blades (42) and the hub (72) and the center of gravity position (62), and wherein a center of  gravity position ratio of: the center of gravity position (62) / the engine length (XL)  is in a range from 0.43  to 0.6.   Bomzer teaches, in Abstract, Para. [0006], and Para.  [0020], that "... a center of gravity of  the gas turbine  engine  is located a first axial distance  from the trailing edge of the aft most turbine blade that is between about 35% and about 75% of a total length between the leading edge of the plurality of fan blades and the trailing  edge  of  the aft most turbine blade". About 35% (0.35) and about 75% (0.75)  of  the total engine  length (XL) measured from the trailing edge of  the aft most turbine  blade  was equivalent  to about 25% (0.25) and about 65% (0.65)  of  the total engine  length  (XL) measured from the leading edge of the plurality of fan blades. Therefore, the claimed 0.43 ≤ center of gravity position ratio ≤ 0.6 lies inside Bomzer's taught 0.25 ≤ center of  gravity position ratio ≤ 0.65. Bomzer further teaches, in Para. [0010] and Para. [0015], that the first axial distance from the trailing edge of the aft most turbine blade that is between about 40% and about 70% of a total length" which was equivalent to 0.30 ≤ center of gravity position ratio ≤ 0.60. Bomzer further teaches, in Table 1 in Para. [0057], center of gravity position ratios of 0.508 = 1 - 0.492, 0.507 = 
Bomzer doesn’t teach the fan has a tip radius in the range from 155 cm to 200 cm, the engine length is in the range of 390 cm to 470 cm and a ratio of the fan tip radius to the core length is in the range from .5 to .8. 
Jackson teaches variations of a Trent 892 engine to account for various bypass ratios. In Jackson, the engines include all the engine features as claimed. Figs. 3.1.11 shows some effects of the bypass ratio on the various engine designs. Figs. 3.1.3 and 3.1.12, table 3.1.1 and Appendix 1 show and describe the baseline engine. 
In Appendix 1, page 219, for the Trent 892, the core engine length to the exit of the low pressure turbine last rotor exit is 325.5 cm and the distance from the fan root leading edge to the core entry is 56.5 cm (see Fig. A1.1). Thus, the engine length is 382 cm. The fan tip radius is 139.7 cm. 
Examiner notes what Jackson calls “the core engine length” is measured between the inlet to the engine core and the trailing edge of the last turbine of LPT rotor. However, Applicant has defined the “core length” as the axial distance between a forward region of the compressor and a rearward region of the turbine (US20200347848, ¶22). Examiner further notes that the claims don’t specify whether the compressor is a low pressure compressor or high pressure compressor in the instance where multiple compressors are present. Further, the claims don’t specify whether the turbine is a low pressure to turbine or a high pressure turbine in the case where multiple turbines are present. Thus, Applicant’s definition of core length is not the same as Jackson’s “core engine 
Jackson teaches the length of the low pressure turbine increases as the bypass ratio is increased. In an engine variation for a bypass ratio of 10 on page 238 (see also, Fig. 3.1.23 on page 53), the Low pressure turbine length is increased by 32.4 cm as compared to the baseline engine (Length=382 cm). Hence, for this engine variation, the engine length is 414.4 cm. Further, the fan tip radius is 175.25 cm for this engine variation. To account for the longer low pressure turbine length, an additional 32.4 cm is added to the core length above of 2.5 m for the baseline Trent-892 configuration, which yields a core length of 282 cm (The length of the other parts of the engine core, such as the combustor and compressors stay the same). This yields a ratio of the fan tip radius to core length of .62, which is within the claimed range.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Bomzer have an engine length of 414.4 cm, a fan tip radius of 175.25 cm and a ratio of the fan tip radius to the core length of .62, as taught by Jackson in order to apply a known technique, designing a jet engine with different bypass ratios, to a known device ready for improvement, a jet engine, to yield a predictable result of providing jet 
Bomzer in view of Jackson teaches an engine length of 414.4 cm, a fan tip radius of 175.25 cm and a ratio of the fan tip radius to the core length of .62. In the case where the claimed ranges, in this case an engine length between 390 cm and 470 cm, a fan tip radius in the range of 155 cm to 200 cm and a ratio of the fan tip radius to the core length is in a range of .5 to .8, "overlap or lie inside ranges disclosed by the prior art," in this case, an engine length of 414.4 cm, a fan tip radius of 175.25 cm and a ratio of the fan tip radius to the core length of .62, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Re Claim 2, Bomzer in view of Jackson teaches the invention as claimed and as discussed above, including wherein the center of gravity position ratio is in a range from 0.45 to 0.6. As discussed in Claim 1 above, Bomzer in view of Jackson teaches the center of gravity position ratio was in a range from 0.25 to 0.65 with embodiment ratios of 0.508, 0.507, and 0.502 for engine embodiments 1, 2, and 3, respectively. In the case where the claimed ranges, in this case the center of gravity position ratio in a range from 0.45 to 0.6, "overlap or lie inside ranges disclosed by the prior art," in this case, the center of gravity position ratio in a range from 0.25 to 0.65, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Re Claim 3, Bomzer in view of Jackson teaches the invention as claimed Claim 1 above, Bomzer in view of Jackson teaches the center of gravity position ratio was in a range from 0.25 to 0.65 with embodiment ratios of 0.508, 0.507, and 0.502 for engine embodiments 1, 2, and 3, respectively. In the case where the claimed ranges, in this case the center of gravity position ratio in a range from 0.45 to 0.48, "overlap or lie inside ranges disclosed by the prior art," in this case, the center of gravity position ratio in a range from 0.25 to 0.65, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Bomzer further teaches, in Para. [0004], that the location of the center of gravity of a gas turbine engine influenced how an engine was mounted on an aircraft and how the surrounding nacelle structure was configured. Bomzer further teaches, in Para. [0004] that as the center of gravity moved forward along an engine axis an internal moment arm increased which thereby increases the loads on engine mounting structures. Bomzer further teaches, in Para. [0004], that location of the engine center of gravity was influenced by selections of materials and component configurations. Bomzer further teaches, in Para. [0043], that the position of the center of gravity (62) along the axis (A) influenced the configuration for supporting engines on an airframe and was therefore of concern to engine manufactures and aircraft designers. Therefore, the center of gravity position ratio were recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(11)(8). In this case, the recognized result is that the center 
Therefore, since the general conditions of the claim, i.e. that the gas turbine engine had a center of gravity position ratio, were disclosed in the prior art by Bomzer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gas turbine engine disclosed by Bomzer in view of Jackson to have the center of gravity position ratio is in a range from 0.45 to 0.48. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(ll)(A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Re Claim 8, Bomzer in view of Jackson teaches the invention as claimed and as discussed above and Bomzer further teaches, in Fig. 1, Para. [0006], and Para. [0020], the engine length (XL) was defined as the axial distance between a forward region (66) of the fan (22) and a rearward region (68) of the turbine (46).
Re Claim 10, Bomzer in view of Jackson teaches the invention as claimed and as discussed above and Bomzer further teaches, in Fig. 1, the mean radius point is the midpoint between a 0% span position and a 100% span position of the one of the rotor blades (70), which was just the conventional definition of a mean radius of a turbine/rotor blade.
Claim 11, Bomzer in view of Jackson teaches the invention as claimed and as discussed above and Bomzer further teaches, in Fig. 1, the turbine (46) is a lowest pressure turbine (Para. [0041]) of a plurality of turbines (54, 46) provided in the engine core (44-40-46).
Re Claim 12, Bomzer in view of Jackson teaches the invention as claimed and as discussed above and Bomzer further teaches, in Fig. 1, the center of gravity position (XL - XcG) is defined as the axial distance (along longitudinal axis A) between the intersection of the leading edge (66) of one of the plurality of fan blades (42) and the hub (72); and the center of gravity (62) of the gas turbine engine (20).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bomzer et al. (U.S. 20150240725) in view of Jackson (“Optimisation Of Aero And Industrial Gas Turbine Design For The Environment"  Cranfield University, School Of Engineering, PhD Thesis, 2009), as applied to Claim 1 above, and further in view of in view of Wendus, et al., "Follow­ On Technology Requirement Study for Advanced Subsonic Transport", NASA/CR-2003- 212467, August 2003, hereinafter "Wendus".
Re Claims 13 - 16, Bomzer in view of Jackson teaches the invention as claimed and as discussed above.  Bomzer in view of Jackson  as discussed  above, is silent on wherein a fan speed to center  of gravity ratio of: the center of gravity position ratio x maximum take-off  rotational  fan speed is in a range from (Claim 13) 600 rpm to 1350 rpm, (Claim 14) 650 rpm to 1276 rpm and (Claim 15) 600 
Wendus teaches, in Figs. 3 and 4, "3.2.2 Engine Description", "3.2.3.1 Variable Pitch Fan", a similar gas turbine engine having a bypass ratio of 16.7 (greater than ten), a gear reduction ratio of 4.2 (greater than 2.3), and a fan tip speed of 850 foot/second (less than 1150 foot/second). Wendus teaches, in Fig. 3, a maximum core shaft (N1 Max - low pressure spool shaft speed) rotational speed of 7,631 rpm at take-off conditions at sea level/Mach Number 0.2/hot day temperature of 90 °F (SL/0.2Mn/Hot Day T2 = 90 °F) yielding a maximum take-off rotational fan speed of about 1,817 rpm because the 4.2 gear reduction ratio meant that the fan rotated 4.2 times slower than the maximum core shaft (N1 Max - low pressure spool shaft speed) rotational speed of 7,631 rpm, i.e., 1,817 rpm = 7,631 / 4.2. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bomzer in view of Jackson with the maximum take-off rotational fan speed of about 1,817 rpm taught by Wendus to facilitate generating a sea­ level take-off thrust of 43,200 pounds during hot day conditions, Pg. 6 "3.2.2 Engine Description" suitable to 
Bomzer in view of Jackson and Wendus teaches a fan speed to center of gravity ratio of 908.4 rpm. In the case where the claimed ranges, in this case a fan speed to center of gravity ratio of 600 rpm to 1350 rpm (claim 13), 650 rpm to 1276 rpm (claim 14), 600 rpm to 1290 rpm (claim 15) or 650 rpm to 910 rpm (claim 16), "overlap or lie inside ranges disclosed by the prior art," in this case, a fan speed to center of gravity ratio of 908.4 rpm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Re Claims 17 and 18, Bomzer in view of Jackson and Wendus teaches the invention as claimed and as discussed above. Bomzer in view of Jackson and Wendus, as discussed above, is silent on wherein the maximum take-off rotational fan speed is in a range between 1450 rpm and 3020 rpm or 1450 rpm and 1910 rpm. 
Bomzer teaches, in Para. [0036] and [0040], the gas turbine engine having a bypass ratio greater than ten, a gear reduction ratio greater than 2.3, and a fan tip speed less than 1150 foot/second. Wendus teaches, in Figs. 3 and 4, "3.2.2 Engine Description", "3.2.3.1 Variable Pitch Fan", a similar gas turbine engine having a 
Bomzer in view of Jackson and Wendus teaches the maximum take-off rotational fan speed of about 1,817 rpm. In the case where the claimed ranges, in this case the maximum take-off rotational fan speed is in a range between 1450 rpm and 3020 rpm (claim 17) or 1450 rpm and 1910 rpm (claim 18), "overlap or lie inside ranges disclosed by the prior art," in this case, the maximum take-off rotational fan speed of about 1,817 rpm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741